       Case 1:15-cv-09903-GBD-SN Document 481 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       3/31/2021


THOMAS E. BURNETT, SR., et al.,

                                            Plaintiffs,                 15-CV-09903 (GBD)(SN)

                          -against-                                              ORDER

THE ISLAMIC REPUBLIC OF IRAN, et al.,

                                             Defendants.
-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff Charlene Talarico is representing herself (that is, she is appearing pro se) in this

multi-district litigation. By letter request, she seeks leave to file a motion for default judgment

against defendants in this member case, as other plaintiffs have done. ECF No. 470. Although

Talarico does not need specific permission from the Court to file a motion for judgment

following default, to avoid any doubt, the request is GRANTED, and Talarico may submit a

motion for default judgment, including briefing on the question of her status as a “functional

equivalent.” The Court declines to set a deadline at this time for Talarico to file her motion and

will resolve the motion once it is filed.

     Talarico is reminded that her motion must specify which categories of damages she seeks,

the amount she seeks, and the basis for the request for each category and amount. The form of

her motion must also comply with the Court’s previous orders, including: (1) the Court’s Order

dated January 24, 2017 (03-md-1570, ECF No. 3435), requiring that:

        “[a]ll further motions for final judgment against any defaulting defendant shall be
        accompanied by a sworn declaration attesting that the [movant] has: (1) complied
        with the due diligence safeguards [referenced in Section II.D. of the January 23,
        2017 letter from the Plaintiffs’ Executive Committee (ECF No. 3433)] and (2)
      Case 1:15-cv-09903-GBD-SN Document 481 Filed 03/31/21 Page 2 of 2




       personally verified that no relief has previously been awarded to . . . plaintiff (or, if
       relief has been awarded, the nature of that relief)”;

and (2) the Court’s Orders dated October 14, 2016, and August 8, 2017 (ECF Nos. 3363 and

3676) concerning the amounts of solatium damage awards.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the plaintiff.

SO ORDERED.




DATED:         March 31, 2021
               New York, New York
